Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
Filed 01/31/20   Case 20-10358   Doc 1
